COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-084-CV



IN RE JEROME D. BROWN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied because relator has provided no file-marked copy of either motion for which he is demanding a ruling, and the trial court has informed us that it has not received either of these motions.  Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL A:  MCCOY, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED:  March 31, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.